UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1434



BOBBIE J. PETERSON,

                                              Plaintiff - Appellant,

          versus


PIEDMONT TECHNICAL COLLEGE; LEX D. WALTERS,
Dr., President in his official and individual
capacity,

                                           Defendants - Appellees.




Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CA-01-4845-8)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobbie J. Peterson, Appellant Pro Se. Charles J. Boykin, James
David Pike, DUFF, DUBBERLY, TURNER, WHITE & BOYKIN, L.L.C.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobbie Peterson appeals the district court’s order dismissing

Peterson’s claim of employment discrimination and declining to

exercise supplemental jurisdiction over her state law claims.   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Peterson v. Piedmont Technical, No. CA-01-4845-8 (D.S.C.

filed Apr. 3, 2002 & entered Apr. 4, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2